Citation Nr: 1759616	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  08-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left index finger disability.  

3.  Entitlement to service connection for a right hand and forearm disabilities.  

4.  Entitlement to an initial rating higher than 10 percent for residuals, including a scar, from lacerations of the left forearm.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1972 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, that granted service connection and a noncompensable rating for residuals, including a scar, from lacerations of the left forearm (lacerations of the left forearm), effective April 6, 2007.  By this decision, the RO also denied service connection for hypertension; a left index finger disability (listed as a left index finger sewed back on with numbness); and for right hand and forearm disabilities (listed as a right forearm strain with muscle damage).  

A September 2011 RO decision increased the rating for the Veteran's service-connected residuals, including a scar, from lacerations of the left forearm, to 10 percent, effective April 6, 2007.  

In July 2012, the Board remanded the issues of entitlement to service connection for hypertension, for a left index finger disability, for right hand and forearm disabilities, and to an initial rating higher than 10 percent for residuals, to include a scar, from lacerations of the left forearm, for further development.  

In October 2014, the Board again remanded the Veteran's claims of service connection for hypertension, for a left index finger disability, for right hand and forearm disabilities and to an initial rating higher than 10 percent for residuals, to include a scar, from lacerations of the left forearm, for further development.  

In August 2017, the Board requested a VHA opinion as to the issue of entitlement to connection for hypertension, and the VHA opinion, as to that issue, was obtained in September 2017.  In September 2017, the Veteran and his representative were provided with a copy of the September 2017 VHA opinion.  In November 2017, the Veteran's representative submitted additional argument in support of his appeal.  

The Board notes that in a June 2008 rating decision, the RO denied a claim for a TDIU.  Although that rating action was not appealed, the Board notes that the Court has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU rating is part of the claim for a higher rating on appeal.  The Board observes, however, that the Veteran is already in receipt of a 100 percent rating for posttraumatic stress disorder (PTSD), effective August 13, 2014.  Therefore, for the period since August 13, 2014, the issue of entitlement to TDIU does not include the Veteran's service-connected PTSD.  

The Veteran's claims seeking service connection for left index finger disability; right hand and forearm disabilities; and entitlement to an initial rating higher than 10 percent for residuals, to include a scar, from lacerations of the left forearm, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension began many years after service, was not caused by any incident of service, and was not caused by or permanently worsened by any service-connected disabilities, including PTSD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for PTSD.  He is also service-connected for chronic lumbar strain, with a history of a herniated nucleus pulposus, status post laminectomy and diskectomy; lumbar radiculopathy of the right lower extremity; neurogenic claudication affecting the right lower extremity; residuals, including a scar, from lacerations of the left forearm; bilateral hearing loss; and for tinnitus.  

The Veteran contends that he has hypertension that is related to service, or, more specifically, that is related to his service-connected PTSD.  He specifically maintains that his hypertension was caused by his stressful jobs during his period of service.  He reports that he believes that the onset of his hypertension occurred in 1978 when he went for a routine physical and his blood pressure was noted to be elevated.  The Veteran also asserts that his hypertension is related to his service-connected PTSD.  He indicates that he has anger issues and that his blood pressure is always highly elevated when he becomes angry.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran served on active duty in the Navy from June 1972 to May 1981.  He did not serve in the Republic of Vietnam.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of hypertension.  Such records do indicate that he had elevated blood pressure readings.  On a medical history form at the time of an April 1972 pre-induction examination, the Veteran checked that he did not have high or low blood pressure.  An objective April 1972 pre-induction examination report, which was resigned in May 1972, relates a blood pressure reading of 158/80.  There was a notation that the Veteran's blood pressure was elevated.  The examiner reported additional blood pressure readings over three days in May 1972.  On May 8, 1972, the Veteran's blood pressure readings were 138/70 in the morning and 148/68 at night, on May 9, 1972, his blood pressure readings were 164/74 in the morning and 134/80 at night, and on May 10, 1972, his blood pressure readings were 136/74 in the morning and 138/80 at night.  The examiner reported that the three-day blood pressure readings were normal and were not disqualifying.  There were also notations that the Veteran's heart and vascular system were normal.  

On a medical history form at the time of an April 1975 re-enlistment examination, the Veteran checked that he had high or low blood pressure.  The reviewing examiner did not provide any comments at that time.  An objective April 1975 re-enlistment examination report notes a blood pressure reading of 126/88.  There were notations that the Veteran's heart and vascular system were normal.  

An April 1977 treatment entry notes that the Veteran's blood pressure readings were 134/78, 138/88, and 128/90.  A diagnosis of hypertension was not provided at that time.  An August 1977 treatment entry indicates that the Veteran's blood pressure reading was 146/80 in his right arm while he was sitting.  There was no diagnosis of hypertension at that time.  A May 1978 treatment relates a blood pressure reading of 120/90.  The assessment referred to a low back disability.  

An objective April 1981 separation examination report relates a blood pressure reading of 138/86.  There were notations that the Veteran's heart and vascular system were normal.  

Post-service private and VA treatment records show treatment for multiple disorders, including hypertension.  

A September 2012 VA hypertension examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was diagnosed with hypertension in 1995 and that he had been on medication for his hypertension since that time.  

The diagnosis was hypertension.  The examiner indicated that the Veteran's claimed hypertension was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no evidence for the claimed condition in the claims file.  

An August 2015 VA hypertension examination report does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that his hypertension had its onset in 1978 when he went for a routine physical while in the military and his blood pressure reading was noted to be elevated.  He indicated that his hypertension condition had stayed the same.  The diagnosis was hypertension.  

A November 2015 VA hypertension examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was not treated for hypertension during service and that he was discharged in 1981.  He stated that he was diagnosed with hypertension in 1995.  The Veteran indicated that he believed is hypertension was related to his PTSD.  He reported that he had anger issues and that his blood pressure would go sky high when he became angry.  

The diagnosis was hypertension.  The examiner stated that it was her opinion that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that after reviewing the Veteran's service treatment records, she was unable to find any medical evidence of hypertension during his period of service.  The examiner stated that the Veteran did not have a diagnosis of hypertension until 1995, which was fourteen years after he left the military.  The examiner maintained that she could not make a connection between the diagnosis of hypertension in 1995 and the Veteran's military service which ended in 1981, without mere speculation.  

A VHA opinion, received in September 2017, was provided by an expert in internal medicine.  The VHA expert reported that the Veteran's service treatment records show that at an April 1972 pre-induction examination, his blood pressure was elevated at 158/80.  The expert indicated that serial blood pressures were measured over a three-day period with readings of 138/70 on May 8, 1972; 144/74 and 134/80 on May 9, 1972; and 132/76 and 138/80 on May 10, 1972.  The expert stated that based on those readings, the Veteran was not diagnosed with hypertension.  It was noted that at a re-enlistment examination, the Veteran's blood pressure reading was 126/88.  The expert reported that the records show that while in the service, the Veteran had his blood pressure measurements recorded and that the recorded values were 126/84; 120/90; 130/92; and 138/85.  The expert indicated that of all the recorded blood pressure measurements during service, only two the measurements were high.  It was noted that the separation examination in April 1981 shows no diagnosis of hypertension.  The expert maintained that a diagnosis of hypertension was not made while the Veteran was in service and that there was insufficient clinical evidence to support a diagnosis of hypertension while he was in service.  

The expert reported that the criteria for a diagnosis of hypertension required serial blood pressure checks and that hypertension could not be diagnosed with a single high blood pressure reading.  It was noted that a patient must have at least three elevated readings that were measured on different days during a ten-day testing period.  The expert stated that the Veteran had some elevated blood pressure readings while in service, but that those elevated readings were sporadic and there was no consistent trend of persistently elevated blood pressure.  The expert stated that the Veteran did not meet the criteria for a diagnosis of hypertension and that, thus that condition was not diagnosed while he was in service.  

The expert indicated that records show that the Veteran was diagnosed with hypertension in 1995 and that he began taking medication to control his blood pressure at that time.  The expert reported that such condition was diagnosed fourteen years after leaving service.  The expert related that there were no records that show an ongoing complaint or concern related to high blood pressure within the first year after leaving service.  The expert stated that there was no evidence that supported a nexus between the Veteran's time in service and the diagnosis of hypertension in 1995.  

The expert opined that it was less likely than not that the Veteran's hypertension was incurred in or related to his military service.  The expert reported that the previous VA examiners had opined that a diagnosis of hypertension was not due to or related to the Veteran's military service.  It was noted that one examiner reported that she could not make a connection between the diagnosis of hypertension in 1995 and the Veteran's service, which ended in 1981, without resorting to mere speculation.  The expert indicated that there was no clinical evidence supporting an ongoing complaint or concern of hypertension after military service until the diagnosis was made in 1995.  The expert remarked that, therefore, there was no need to resort to mere speculation.  The expert reported that a review of the Veteran's claims file showed that his hypertension had been diagnosed and treated after his separation from service, and there was no evidence that showed a diagnosis of, or treatment for, hypertension while in service.  

The expert reported that a review of medical literature indicated that patients with PTSD were at a higher risk of developing hypertension, but that a direct causation had not been shown.  It was noted that there was no evidence that showed that PTSD caused hypertension.  The expert referred to two medical treatises.  The expert stated that it was clearly understood that anger caused an increased output of neurotransmitters along the sympathoadrenal axis (catecholamines) and that those neurotransmitters could cause an increase in blood pressure.  It was noted that catecholamines were short acting and caused a transient rise in blood pressure, and did not lead to long standing/chronic hypertension.  

The stated that the symptoms of PTSD were variable, situational, and often transient, and that those symptoms might cause a transitory increase in blood pressure, but that those episodes would not cause a permanent increase in blood pressure.  The expert related that the medications that were used in the treatment of PTSD included selective serotonin reuptake inhibitors (SSRI's) and, in some cases, alpha blockers such as Prazosin.  It was noted that the SSRI's were not associated with persistently elevated blood pressure.  The expert stated that Prazosin was a medication that commonly lowered blood pressure.  

The expert indicated that a review of an initial August 2015 VA psychiatric examination report showed that the Veteran had not taken medications for PTSD.  It was noted that the report also indicates that the Veteran stated that he would refuse any medications that were offered as part of his treatment for PTSD.  The expert commented that it was less likely than not that the service-connected PTSD had proximately caused the Veteran's hypertension.  

The expert maintained that it was also less likely than not that any medications which may have been used as part of the treatment of the service-connected PTSD had proximately caused the hypertension.  The expert reported that the medications that were used to treat PTSD were not associated with an increase in blood pressure or with the development or worsening of hypertension.  The expert stated that the records also show that the Veteran was service-connected for a lumbar spine condition.  The expert indicated that as the Veteran had not taken medications for PTSD, there was no aggregate or potential drug-drug interaction, which would cause or aggravate hypertension.  The expert commented that it was less likely than not that any medications that the Veteran may have taken for PTSD, either alone or in the aggregate, aggravated his hypertension.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a September 2012 VA hypertension examination report; a November 2015 VA hypertension examination report; and a September 2017 VHA opinion, all address the etiology of the Veteran's claimed hypertension.  

The Board observes that the examiner, pursuant to the September 2012 VA hypertension examination report, following a review of the claims file, indicated that the Veteran's claimed hypertension was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The Board notes that the examiner also stated that there was no evidence of the Veteran's claimed hypertension in the claims file.  The Board notes, however, that there were numerous diagnoses of hypertension of record at that time.  Therefore, it is unclear whether the examiner reviewed the Veteran's claims file.  Additionally, the examiner did not provide much in the way of a rationale for his opinion.  Further, the Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the Board finds that the opinion provided by the examiner has no probative value in this matter.  

The Board notes that the examiner, pursuant to the November 2015 VA hypertension examination report, following a review of the claims file, found that that the Veteran's hypertension was less likely than not related to his period of service.  The examiner also maintained that she could not make a connection between the diagnosis of hypertension in 1995 and the Veteran's military service which ended in 1981, without mere speculation.  The Board notes that the examiner did not specifically discuss the Veteran's elevated blood pressure readings during his period of service.  Additionally, the examiner did not address whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  The Board notes that the Veteran specifically claimed that his hypertension was related to his PTSD at the examination.  Further, In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Therefore, the Board finds that the examiner's opinions have less probative value in this matter.  

The Board observes that the VHA expert reviewed the Veteran's claims file and found that a diagnosis of hypertension was not made while the Veteran was in service and that there was insufficient clinical evidence to support a diagnosis of hypertension while he was in service.  The expert also stated that there was no evidence that supported a nexus between the Veteran's time in service and the diagnosis of hypertension in 1995.  The expert further maintained that it was less likely than not that the Veteran's current hypertension was incurred in or related to his military service.  The expert also concluded that it was less likely than not that the service-connected PTSD had proximately caused the Veteran's hypertension, and that it was also less likely than not that any medications which may have been used as part of the treatment of the service-connected PTSD had proximately caused the hypertension.  The expert finally commented that it was less likely than not that any medications that the Veteran may have taken for PTSD, either alone or in the aggregate, aggravated his hypertension.  The Board observes that the expert reviewed the Veteran's claims file, discussed the elevated blood pressure readings in service, provided detailed rationales for his opinions, and addressed whether the Veteran's PTSD and/or medications for such disorder, caused or aggravated his service-connected hypertension.  Therefore, the Board finds that the expert's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The probative medical evidence does not suggest that the Veteran's current hypertension is related to his periods of service.  In fact, the probative evidence of record is against this finding, indicating that the Veteran's hypertension began many years after service, without relationship to service.  Additionally, the probative medical evidence is against a finding that the Veteran's current hypertension was caused or worsened by his service-connected PTSD, or any other service-connected disabilities.  A VHA physician, in very probative opinions, has specifically found that the Veteran's hypertension was not related to his periods of service, and that his service-connected PTSD did not cause or aggravate his hypertension.  

The Veteran has asserted that his claimed hypertension had its onset during his periods of service, or is related to his service-connected PTSD.  The Board observes that while the Veteran is competent to report that he had symptoms he felt were related to hypertension during service or since service, he is not competent to diagnose his claimed hypertension as related to service, or to any service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide a nexus, and a medical opinion from a medical professional has not related his hypertension to his period of service, or to his service-connected PTSD, or, for that matter, any other service-connected disabilities.  Thus, the Veteran's lay assertions are not competent or sufficient.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a left index finger disability; entitlement to service connection for right hand and forearm disabilities; and entitlement to an initial rating higher than 10 percent for residuals, to include a scar, from lacerations of the left forearm.  

As to the Veteran's claim for service connection for a left index finger disability, the Board notes that the case was previously remanded in October 2014, partly to obtain an addendum examiner from the VA examiner who conducted the September 2012 VA hand and fingers examination.  The examiner was to comment on a February 2008 private treatment record and nerve conduction study which shows a diagnosis of possible carpal tunnel syndrome.  The examiner was also to opine whether it was at least as likely as not that any current left index finger disability was related to the injuries documented in the Veteran's service treatment records.  

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA hand and finger conditions examination in November 2015.  There was a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran did not have a current diagnosis associated with his claimed left index finger disability.  The examiner stated that the Veteran reported that he had residuals from a 1974 left index finger tip injury.  It was noted that the Veteran indicated that his injury left him with sensory deficits to his left index finger going up the entire arm.  The examiner reported that the Veteran had medical evidence of multiple injuries during his military service, but that she was unable to find any documentation of a laceration to the tip of the left index finger.  The examiner maintained that the lack of medical evidence to support the Veteran's claim was previously noted in an "October 2011" VA scars examination and in a September 2012 VA hand and finger conditions examination report.  The examiner stated that she reviewed all the medical evidence again, and no records were tabbed.  The examiner commented that there was no medical evidence to support the claim.  

The examiner indicated that since there was no medical evidence found in the medical records to support the Veteran's contention that a left index finger tip injury occurred in 1974, she could not establish a medical connection with his subclinical left carpal tunnel syndrome and left tardy ulnar palsy noted on a 2008 electromyograph/nerve conduction velocity test.  The examiner commented that the Veteran's left carpal tunnel syndrome was more likely than not a consequence of repetitive motion activities with his left hand.  The examiner stated that the Veteran's left tardy ulnar palsy was more likely than not a consequence of activities that resulted in local compression.  

The examiner also reported that a stable superficial well healed scar on the tip of the left index finger was reported by the Veteran as a laceration of the tip of the finger which was sutured.  The examiner stated that the service treatment records in the claims file did not document a laceration to the tip of the left index finger.  

The Board observes that the examiner specifically indicated that there was no medical evidence to support the Veteran's claim for entitlement to service connection for a left index finger disability.  The examiner stated that she was unable to find any documentation of a laceration to the tip of the left index finger.  The Board notes, however, that the service treatment records clearly show that he was treated for left index finger and left hand problems.  For example, an April 1973 treatment entry notes that the Veteran was seen for a possible fracture of the left hand.  The examiner indicated that an x-ray shows no fracture.  It was noted that the Veteran was provided with a splint and a sling.  A May 1973 entry indicates that the Veteran was seen for continuing problems with his left hand.  The examiner indicated that a hematoma was resolved and that the Veteran had continued pain over the metacarpals with normal range of motion.  The assessment was mild tendonitis of the left hand superficial extensors.  A subsequent May 1973 entry notes that the Veteran complained of a laceration to the left hand.  The examiner indicated that four nylon stitches were placed.  A May 1974 treatment entry notes that the Veteran had a compound fracture of the tip of the "right" index finger.  The examiner reported that the fracture was reduced and the laceration was cleansed and closed.  A subsequent May 1974 treatment entry notes that the Veteran was seen for pain on the lateral left index finger.  The examiner reported that the Veteran had a fracture of the tuft of the left second distal phalanx which was comminuted.  It was noted that post reduction showed good alignment.  

Additionally, the Board observes that the examiner indicated that the Veteran did not have a current diagnosis associated with his claimed left index finger disability.  The Board notes, however, that the examiner's opinion refers to diagnosed left carpal tunnel syndrome and left tardy ulnar palsy, as well as a stable superficial well healed scar on the tip of the left index finger.  

In light of the problems with the examiner's opinions, pursuant to the November 2015 VA hand and finger conditions examination report, the Board finds that this claim must be remanded to afford the Veteran a new examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the Veteran's claim for entitlement to service connection for right hand and forearm disabilities, the Board notes that the Veteran was afforded a VA hand and fingers conditions examination in September 2012.  There was a notation that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran did not have and had never had a hand or finger condition.  The examiner also provided no diagnoses.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran contended that he had residuals from a 1977 right hand injury.  It was noted that the Veteran brought record which documented a doctor's visit in May 1977.  The examiner stated that, at that time, the Veteran indicated that he had a previous fracture to the hand prior to his doctor's visit.  The examiner maintained that no documentation of the pre-May 1977 incident could be found.  The examiner reported that at the time of the May 1977 injury, it was noted that no abnormalities were seen on the examination or injury.  The examiner related that the Veteran had another right hand injury in August 1978, and that at the follow-up visit in September 1978, there was some residual swelling, but the hand examination and x-ray were unremarkable.  The examiner indicated that, in addition, there was no documentation of ongoing loss of sensation in the fifth digit of the right hand in the Veteran's service treatment records. The examiner commented that, therefore, the Veteran's existed claimed deficits were more likely than not unrelated to events documented in the claims file.  

The Board observes that the examiner referred to right hand problems in May 1977, August 1978, and September 1978.  The Board observes, however, that the Veteran was treated for right hand and forearm complaints on numerous occasions during service.  For example, a January 1974 treatment entry notes that the Veteran had a laceration of the right forearm.  It was noted that an x-ray was negative.  The examiner indicated that the laceration was sutured with four 4.0 nylon stitches.  A May 1977 treatment entry notes that the Veteran was seen for his right hand.  He reported that he had a prior fracture as shown by an x-ray.  The examiner stated that the Veteran had some loss of flexion actively and with passive range of motion.  It was noted that there was no fracture by x-ray.  The examiner indicated that the Veteran had a prior history of fracture of the fifth digit in the past with loss of control since that time.  The examiner stated that the Veteran would be given a splint and referred to a sprained finger.  An August 1977 treatment entry notes that the Veteran was seen for an injury of the posterior right thumb.  The examiner indicated that an x-ray was negative for a fracture.  

An August 1978 treatment entry notes that the Veteran reported that a cart was knocked over and he caught the cart and smashed his right hand.  The impression was possible fracture of the right hand.  There was an additional notation that there was no fracture by x-ray of the right hand.  A September 1978 treatment entry notes that the Veteran crushed his right hand on a flight deck.  The examiner reported that there was full range of motion and slight swelling on the dorsum of the hand.  It was noted that all tendons were intact, that ulnar motion was intact, and that the Veteran had good median motion.  The impression was conversion reaction.  Another September 1978 treatment entry notes that the Veteran complained of multiple chip fractures of the little, middle, and index fingers of the right hand with a fracture of the metacarpal of the right little finger.  It was noted that the Veteran presented to the emergency room with a posterior splint and soft wrap on the right hand.  The examiner indicated that the Veteran currently had good circulation, but no feeling in the right hand.  It was noted that the Veteran would return to the clinic in the morning for a cast.  

A subsequent September 1978 treatment entry notes that the Veteran reported that his car caught on fire and he attempted to smother the flames.  The examiner reported that the Veteran had resulting injuries of second degree burns, as well as three parallel two inch lacerations of the right hand.  The examiner indicated that five 4.0 nylon sutures and Steri Strips were applied.  A January 1979 hospital narrative summary indicates that a physical examination revealed a decrease in sensory modality on the right forearm secondary to a laceration in the same area.  It was noted that the physical examination was otherwise unremarkable.  The discharge diagnosis was alcoholism.  

In light of the problems with the September 2012 VA hand and finger conditions examination report, the Board finds that the Veteran has not been afforded VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for a right hand and forearm disabilities.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl, 21 Vet. App. at 120, 125.  

As to the Veteran's claim for a higher rating for his service-connected residuals, including a scar, from lacerations of the left forearm, the Board notes that the Veteran was last afforded VA scars examination in May 2011, with an addendum in August 2011.  A VA examiner opinion was also provided in November 2011.  Since that time, in a January 2017 informal hearing presentation, the Veteran's representative reported that the Veteran's condition may have changed since the time of the examination and that it would require a new examination to ascertain the current level of severity of the scar.  Additionally, the representative indicated that the Veteran should be provided with an examination to ascertain the level of disability that the Veteran has to his muscles from his wound in service.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected residuals, including a scar, from lacerations of the left forearm, in over six years.  Additionally, the Veteran's representative has specifically requested that the Veteran be afforded a new VA examination to determine the current severity of his condition.  Further, the record raises a question as to the current severity of his service-connected disability. As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, as the Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection and a higher rating, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left index finger problems; right hand problems; right forearm problems; and for his residuals, including a scar, from lacerations of the left forearm since July 2017.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed left index finger disability and right hand and forearm disabilities, as well as the nature, extent, and severity of his service-connected residuals, including a scar, from lacerations of the left forearm, and the impact of that condition on his ability to work.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left index finger disability.  The entire claims file must be reviewed by the examiner.  The examiner must diagnose all current left index finger disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed left index finger disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for left index finger and left hand problems during service and his reports of left index problems since service.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right and forearm disabilities.  The entire claims file must be reviewed by the examiner.  The examiner must diagnose all current right hand disabilities and right forearm disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right hand disabilities and right forearm disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right hand (including finger) and right forearm disabilities during service and his reports of right hand and forearm problems since service.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected residuals, including a scar, from lacerations of the left forearm.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected residuals, including a scar, from lacerations of the left forearm (including any muscle injuries) must be described in detail.  

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


